DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 10, 12-15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tadatsu (US Patent No. 5,042,959 A).
Tadatsu ‘959, as best viewed in Figs. 1 and 2, discloses a system for performing underwater earthworks, said system comprising:
regarding claim 1,
a power pack (D) situated outside the water;

a control unit (R) connected via data communication means with said power pack and said operating unit and with instrumentation (18, 19) indicating location and depth of said operating unit;
regarding claim 2,
wherein said submersible operating unit comprises an excavator (“collection of stones and rocks” per Abstract);  
regarding claim 6,
further comprising a positioning unit (2);  
regarding claim 9,
further comprising a camera (17) for viewing the work site;
regarding claim 10,
wherein said control unit comprises a display screen (24);
regarding claim 12,
wherein said power pack supplies electrical power (col. 3, lines 63-68);
regarding claim 13,
wherein said power pack supplies hydraulic power (col. 3, lines 63-68);
regarding claim 14,	
wherein said power pack supplies mechanical power (col. 3, lines 63-68); and
regarding claim 15,


	Regarding claim 18, the method steps recited therein are inherent to use of the system disclosed by Tadatsu ‘959.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 3, 4, 6, 11, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadatsu (US Patent No. 5,042,959 A) in view of Mossman et al. (US Patent Application Publication No. 2003/0010404 A1).
Regarding claims 3, 4, 19, and 20, Tadatsu ‘959 teaches a ship (S) on which the power pack and control unit are installed but fails to teach expressly a barge.  Mossman et al. ‘404 discloses a system for performing underwater work, the system comprising a control unit (36) including power and control means on a barge (14).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Tadatsu with the substitution of a barge for the ship, as suggested by Mossman.  The motivation for making the modification would have been to include the use of a low-profile vessel.
	Regarding claims 6 and 8, Tadatsu ‘959 fails to teach a GPS unit.  Mossman et al. ‘404 discloses a system for performing underwater work, the system comprising positioning system (“propulsion system” per para. 0072) including a global positioning system (GPS) unit (para. 0101).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the positioning system of Tadatsu such that it would have included a GPS unit with elevation tracking, as suggested by Mossman.  The motivation for making the modification would have been to include means for tracking the position of the submersible operating unit.
.

Claims 5, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadatsu (US Patent No. 5,042,959 A).
Regarding claim 5, Tadatsu ‘959 fails to teach the control unit installed on the operating unit.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Tadatsu such that the control unit would have been installed on the operating unit instead of the ship, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  The motivation for making the modification would have been to provide control for an underwater operator.
Regarding claims 16 and 17, Tadatsu ‘959 fails to teach expressly whether the communications system is wireless or wired.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have made the communications system wireless or wired, since the examiner takes Official Notice of both for use in marine environments.  The motivation for making the modification would have been to use a preferred mode of communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
07 March 2022